DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities: line 7 recites “data of a discounted cost”. The examiner believes the Applicant intended the line to recite “data at a discounted cost”. Appropriate correction is required.

Claim 9 is objected to because of the following informalities: line 4 recites “a vehicle”. The examiner believes the line should recite “the vehicle”. Appropriate correction is required.

Claim 19 is objected to because of the following informalities: line 4 recites “a vehicle”. The examiner believes the line should recite “the vehicle”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an interface unit configured to exchange signals with at least one internal camera configured to capture at least one image of an inside of a cabin of the vehicle” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0374002) in view of Abhishek et al. (US 2019/0244161).

	Regarding claim 1 Li discloses an electronic device configured to charge an occupant in a vehicle, the electronic device comprising: 
an interface unit configured to exchange signals with at least one internal camera configured to capture at least one image of an inside of a cabin of the vehicle (a control system communicating with a camera installed in the interior of a vehicle – [0089, 0100]); 
at least one processor (Processor 10 in Figure 1-A); and 
at least one computer memory that is operably connectable to the at least one processor and that has stored thereon instructions which, when executed, cause the at least one processor to perform operations comprising: 
receiving, through the interface unit, image data that was generated based on processing the at least one image of the inside of the cabin captured by the at least one internal camera (multiple cameras take pictures of the inside of the vehicle and said pictures are received by the control system to determine differences between taken images – [0100]); and 
generating data based on a user detected from the received image data (determining if object has been left behind after passenger leaves the vehicle – [0100-0101]).
However, fails to explicitly teach generating cost charging data based on a motion of a user detected from the received image data.
In his disclosure Abhishek teaches generating cost charging data based on a motion of a user detected from the received image data (analyzing images taken of a user to detect gestures performed by said users, such as picking an item up – [0011, 0020]; based on the user’s possession of the item said user can be charged for such item – [0017, 0084]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the generation of cost charging data based on a motion of a user detected from image data of Abhishek into the teachings of Li because such incorporation improves the accuracy of determinations about the items and/or users present in the images (par.[0013]).

Regarding claim 2 Li discloses the electronic device of claim 1. However, fails to explicitly disclose wherein the operations further comprise: specifying the user to be charged, based on the image data.
In his disclosure Abhishek teaches specifying the user to be charged, based on the image data (locating an individual user – [0020]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the generation of cost charging data based on a motion of a user detected from image data of Abhishek into the teachings of Li because such incorporation improves the accuracy of determinations about the items and/or users present in the images (par.[0013]).

Regarding claim 3 Li discloses the electronic device of claim 2, wherein the at least one image comprises (i) at least one first image that was captured by the at least one internal camera before the user is onboard the vehicle, and (ii) at least one second image that was captured by the at least one internal camera after the user is onboard the vehicle (two groups of pictures may be taken to record the interior of the vehicle before a user enters and after the user leaves the vehicle – [0100]), 
wherein receiving the image data comprises receiving, through the interface unit, (i) first image data that was generated based on processing the at least one first image, and (ii) second image data that was generated based on processing the at least one second image, and wherein the operations further comprise: processing, by the at least one processor, the first image data and the second image data to compare the first image data with the second image data (the control system may compare the two groups of pictures by certain algorithm and detect any difference between them, if the two groups of pictures are quite similar or the same, the control system may conclude that nothing is left by the user, when the control system senses a difference and determines that the difference is caused by a foreign object which the user leaves – [0100]).

Regarding claim 4 Li discloses the electronic device of claim 2. However, fails to explicitly disclose wherein the operations further comprise: determining whether the motion of the user detected from the image data corresponds to at least one of (i) a contamination cause motion, (ii) a breaking motion, or (iii) a theft motion.
In his disclosure Abhishek teaches determining whether the motion of the user detected from the image data corresponds to at least one of (i) a contamination cause motion, (ii) a breaking motion, or (iii) a theft motion (shopper or employee leaving without paying – [0034]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the generation of cost charging data based on a motion of a user detected from image data of Abhishek into the teachings of Li because such incorporation improves the accuracy of determinations about the items and/or users present in the images (par.[0013]).
Note claim 4 is written in alternative form. The examiner has chosen the determining whether the motion of the user detected from the image data corresponds to a theft motion.

Regarding claim 5 Li discloses the electronic device of claim 4, wherein the operations further comprise: determining that the motion of the user detected from the image data corresponds to (i) the contamination cause motion; receiving, via the interface unit, vehicle movement data regarding a movement of the vehicle; and based on a determination that the contamination cause motion of the user is related to the movement of the vehicle: determining not to generate the cost charging data or to generate the cost charging data at a discounted cost.
Note claim 5 further limits an alternative presented in claim 4 and not chosen by the examiner. Therefore, the prior art meets the limitations of claim 5.

Regarding claim 6 Li discloses the electronic device of claim 4, wherein the operations further comprise: determining that the motion of the user detected from the image data corresponds to (i) the contamination cause motion; and determining not to generate cost charging data or to generate cost charging data of a discounted cost, based on a determination that the contamination cause motion of the user is related to an item that was purchased in the cabin of the vehicle.
Note claim 6 further limits an alternative presented in claim 4 and not chosen by the examiner. Therefore, the prior art meets the limitations of claim 6.

Regarding claim 7 Li discloses the electronic device of claim 1, wherein the interface unit is further configured to (i) exchange signals with a plurality of internal cameras of the vehicle and (ii) receive a signal from a seat system based on a detection of the user sitting in the vehicle (images and videos taken by inside-vehicle cameras and other suitable sensors are used, by the control system, to determine that a user has taken a seat and settle down – [0069]), and 
wherein the operations further comprise: based on receiving, from the seat system, the signal indicative of the detection of the user sitting in the vehicle: receiving the image data that was generated based on processing at least one image captured by at least one of the plurality of internal cameras that are associated with a seat of the vehicle in which the user is sitting (two groups of pictures may be taken to record the interior of the vehicle before a user enters and after the user leaves the vehicle – [0100]).

Regarding claim 17 Li discloses the electronic device of claim 1, wherein generating the cost charging data is further based on at least one of (i) a vehicle travel operation or (ii) a service providing operation that is provided to the user (hailing a vehicle service – abstract; server presenting cost information to user – [0148]).

Regarding claim 18 Li discloses the electronic vehicle of claim 1, wherein the interface unit is further configured to exchange signals with a communication device, and wherein the operations further comprise transmitting the cost charging data to a payment server (the server presents cost information to the user – [0148]).

Regarding claim 19 Li discloses the electronic device of claim 18, wherein the interface is further configured to exchange signals with at least one external camera that is configured to capture an image of an outside of a vehicle, and wherein transmitting the cost charging data to the payment server comprises: transmitting the cost charging data to the payment server based on detecting an exit motion of the user from the vehicle, wherein detecting the exit motion of the user is based on at least one of (i) first image data that was generated based on processing at least one first image captured by the at least one internal camera, or (ii) second image data that was generated based on processing at least one second image captured by the at least one external camera (a control system monitors whether the user leaves the vehicle; cameras are used at the step – [0089]).

Claim 20 corresponds to the method performed by the device of claim 1. Therefore, claim 20 is being rejected on the same basis as claim 1.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0374002) in view of Abhishek et al. (US 2019/0244161) further in view of Kentley-Klay (US Patent No. 10,457,179).

Regarding claim 8 Li discloses the electronic device of claim 1, wherein the interface unit is further configured to (i) exchange signals with a single internal camera of the vehicle (a control system communicating with a camera installed in the interior of a vehicle – [0089, 0100]) and (ii) receive a signal from a seat system based on a detection of the user sitting in the vehicle (images and videos taken by inside-vehicle cameras and other suitable sensors are used, by the control system, to determine that a user has taken a seat and settle down – [0069]). 
However, fails to explicitly disclose based on receiving, from the seat system, the signal indicative of the detection of the user sitting in the vehicle: perform processing to distinguish a region that corresponds to a seat of the vehicle in which the user is sitting, based on the image data that was generated based on processing at least one image captured by the single internal camera.
In his disclosure Kentley-Klay teaches based on receiving, from the seat system, the signal indicative of the detection of the user sitting in the vehicle: perform processing to distinguish a region that corresponds to a seat of the vehicle in which the user is sitting, based on the image data that was generated based on processing at least one image captured by the single internal camera (detecting the presence of a passenger using pressure sensors and using an imager to confirm the presence of the passenger occupying a seat and to identify said passenger – col.17, 20-37).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kentley-Klay into the teachings of Li because such incorporation enhances the experience of the user.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0374002) in view of Abhishek et al. (US 2019/0244161) further in view of Kang et al. (KR 20130046137A).

Regarding claim 9 Li discloses the electronic device of claim 1, wherein the interface unit is configured to exchange signals with at least one external camera that is configured to capture an image of an outside of a vehicle (camera located on the exterior if the vehicle – [0041]).
However, fails to explicitly disclose generating body profile data of the user based on at least one of (i) first image data that was generated based on processing at least one first image captured by the at least one internal camera, or (ii) second image data that was generated based on processing at least one second image captured by the at least one external camera; and tracking the motion of the user based on the body profile data of the user.
In his disclosure Kang teaches generating body profile data of the user based on at least one of (i) first image data that was generated based on processing at least one first image captured by the at least one internal camera, or (ii) second image data that was generated based on processing at least one second image captured by the at least one external camera; and tracking the motion of the user based on the body profile data of the user (processing a captured image to recognize a body shape and track said body shape; the camera that captures the image is located in the exterior of a vehicle – p.1, Summary of Invention of translation of description).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kang into the teachings of Li because such incorporation enhances the user experience with the system (par. [0003-0006]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2018/0374002) in view of Abhishek et al. (US 2019/0244161) further in view of Bowie (US 2017/0345100).
 
Regarding claim 16 Li discloses the electronic device of claim 1. However, fails to explicitly disclose the interface unit is further configured to exchange signals with a communication device, and wherein the operations further comprise: storing the received image data based on which the cost charging data is generated; and based on transmitting the cost charging data to a mobile terminal of the user via the interface unit and the communication device, transmitting the stored image data to the mobile terminal.
In his disclosure Abhishek teaches the interface unit is further configured to exchange signals with a communication device, and wherein the operations further comprise: storing the received image data based on which the cost charging data is generated (storing data of user interactions – [0040]); and based on transmitting the cost charging data to a mobile terminal of the user via the interface unit and the communication device, transmitting the data to the mobile terminal (charging the user for the items taken by the individual through the operation of an application on the individual’s smartphone – [0017, 0084]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the generation of cost charging data based on a motion of a user detected from image data of Abhishek into the teachings of Li because such incorporation improves the accuracy of determinations about the items and/or users present in the images (par.[0013]).
However, fails to explicitly disclose transmitting stored image data to the mobile terminal.
In his disclosure Bowie teaches transmitting stored image data to the mobile terminal (server that receives an image from the camera associated with the vehicle and sends the image to the mobile device of the user – claim 15).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Bowie into the teachings of Li because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Allowable Subject Matter
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482